UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4404
REGINALD LUCAS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-01-205)

                      Submitted: March 25, 2003

                       Decided: April 23, 2003

   Before NIEMEYER, KING, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Vaughan S. Winborne, Jr., Raleigh, North Carolina, for Appellant.
John Eric Evenson, II, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. LUCAS
                             OPINION

PER CURIAM:

   Reginald Wayne Lucas pleaded guilty to one count of conspiracy
to possess with intent to distribute more than fifty grams of crack
cocaine, in violation of 21 U.S.C. § 846 (2000). He was sentenced to
120 months in prison. Lucas now appeals. Counsel has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), stating
that there are no meritorious issues for appeal. Lucas has filed a pro
se supplemental brief. We dismiss the appeal.

   In his pro se brief, Lucas contends that the district court should
have sentenced him to less than the ten-year statutory minimum to
which he was subject. See 21 U.S.C. § 841(b)(1)(A) (2000). This sen-
tence was twenty years less than the maximum guideline sentence
(360 months) to which Lucas was exposed.

   Lucas pleaded guilty pursuant to a plea agreement in which he
waived his right to appeal his sentence. Lucas reserved the right to
appeal from an upward departure from his guideline range and to
raise claims of ineffective assistance of counsel and prosecutorial
misconduct. At the Fed. R. Crim. P. 11 colloquy, Lucas informed the
court, when asked, that he understood this waiver.

   "[A] waiver-of-appeal-rights provision in a valid plea agreement is
enforceable against the defendant so long as it is ‘the result of a
knowing and intelligent decision to forego an appeal.’" United States
v. Attar, 38 F.3d 727, 731 (4th Cir. 1994) (quoting United States v.
Wessells, 936 F.2d 165, 167 (4th Cir. 1991)). We review de novo the
validity of a waiver. United States v. Brown, 232 F.3d 399, 402-03
(4th Cir. 2000).

   After examining the record, we conclude that Lucas knowingly and
voluntarily pleaded guilty pursuant to the written plea agreement. By
pleading guilty, Lucas validly waived his right to appeal, except in
circumstances not present in this case. We therefore dismiss the
appeal.
                        UNITED STATES v. LUCAS                           3
   As required by Anders, we have independently reviewed the record
in this case and find no meritorious issues for appeal. We therefore
dismiss the appeal. This court requires that counsel inform his client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy of the motion was
served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             DISMISSED